Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-10, in the reply filed on September 29th, 2022 is acknowledged. Non-elected invention of Group II and III, claims 11-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-10 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 04/19/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gilton (US 2004/0161894, hereinafter as Gilt ‘894).
Regarding Claim 1, Gilt ‘894 teaches a conductive bridge random access memory (CBRAM) device, comprising: 
a first electrode (Fig. 6, (16); [0021]); 
a plurality of vertical dielectric structures (Fig. 6, (18); [0021]) formed from heterogeneous dielectric materials on the first electrode; and 
a second electrode (Fig. 6, (40); [0027]) on the plurality of vertical dielectric structures.  

	Regarding Claim 2, Gilt ‘188 teaches a mandrel (Fig. 4, (30); [0026]) formed from a first dielectric material that partially covers the first electrode (16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6-8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gilt ‘894 as applied to claim 2 above, and further in view of Reznicek (US 2019/0189558, hereinafter Rezn ‘558).
Regarding Claim 3, Gilt ‘894 is shown to teach all the features of the claim with the exception of explicitly the feature: “a first sidewall spacer formed from a second dielectric material, different from the first dielectric material, on a sidewall of the mandrel”.  
However, Rezn ‘558 teaches a first sidewall spacer (Fig. 7, (24); [0042]) formed from a second dielectric material, different from the first dielectric material (22p), on a sidewall of the mandrel.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Gilt ‘894 by having a first sidewall spacer formed from a second dielectric material, different from the first dielectric material, on a sidewall of the mandrel in order to isolate the mandrel structure for resistivity control/tunable resistance values (see substrate and para. [0004]) with reducing area on the chip as suggested by Rezn ‘558.

Regarding Claim 6, Rezn ‘558 teaches an interlayer dielectric (Fig. 7, (22P), [0043]) formed from the first dielectric material on a sidewall of the first sidewall spacer (24).

Regarding Claim 7, Rezn ‘558 teaches spacer remnants (Fig. 7, (12); [0045]) on a sidewall of the first electrode (16; [0029] and [0044]) that correspond to materials of the plurality of vertical dielectric structures.  
the spacer remnants comprise three layers of dielectric material positioned side-by-side.  

Regarding Claim 8, Gilt ‘894 and Rezn ‘558 are shown to teach all the features of the claim with the exception of explicitly the feature: “three layers of dielectric material positioned side-by-side”.  
However, it has been held to be within the general skill of a worker in the art to select a known dielectric material (e.g. three layers of dielectric material positioned side-by-side) for the spacer remnants on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select three layers of dielectric material positioned side-by-side for the spacer remnants when this improving the CBRAM device’s characteristic/performance.

Regarding Claim 9, Gilt ‘894 teaches the second electrode (40; [0027]) is formed from a conductive material that does undergo electromigration when a current is applied (see para. [0025] and [0028]).  
Examiner notes that claims 8 contains functional limitation “does undergo electromigration when a current is applied” (emphasis added). According to MPEP 2173(05) g. " the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “does undergo electromigration when a current is applied” is nothing else than the result achieved by the invention. The applicant’s claim 8 does not distinguish over Gilt ‘188 reference regardless of the functions allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of the stress material having first edge and second edge in order to induce strain in the channel region sufficient to increase carrier mobility in the channel region. In reference to the claim language referring to the function of the second electrode, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gilt ‘894 and Rezn ‘558 as applied to claim 3 above, and further in view of Basker (US 2017/0154950, hereinafter Bask ‘950).
Regarding Claim 4, Gilt ‘188 and Rezn ‘558 are shown to teach all the features of the claim with the exception of explicitly the feature: “a second sidewall spacer formed from a third dielectric material”.
 However, Bask ‘950 teaches forming a second sidewall spacer (Fig. 1B, (114); [0021]) formed from a third dielectric material, different from the second dielectric material, on a sidewall of the first sidewall spacer (Fig. 1B, (116); [0021]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Gilt ‘894 and Rezn ‘558 by having a second sidewall spacer formed from a third dielectric material on a sidewall of the first sidewall spacer in order to enhance isolating the mandrel structure.

Regarding Claim 5, Bask ‘950 teaches a third sidewall spacer (Fig. 1B, (112); [0021]) on a sidewall of the second sidewall spacer.  

Furthermore, it has been held to be within the general skill of a worker in the art to select a known dielectric material (e.g. the second dielectric material) for the third sidewall spacer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select second dielectric material for the third sidewall spacer when this improving the CBRAM device’s characteristic/performance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gilt ‘894 and Rezn ‘558 as applied to claim 9 above, and further in view of Molas (US 2015/0364680, hereinafter Mola ‘680).
Regarding Claim 10, Rezn ‘558 teaches the second electrode (30; [0048]) is formed from a material selected from the group consisting of copper, copper alloys (see para. [0028]).  
Gilt ‘894 and Rezn ‘558 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the second electrode is formed from a material selected from the group consisting of silver and copper”.
	However, Mola ‘680 teaches the second electrode (Fig. 2, (E2); [0107]) is formed from a material selected from the group consisting of silver and copper.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Gilt ‘894 and Rezn ‘558 by having the second electrode is formed from a material selected from the group consisting of silver and copper in order to form of a conductive filament within the solid electrolyte made of metal oxide (see para. [0107]) as suggested by Mola ‘680.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Wang et al. (US 2010/0163829 A1)		
Gopalakrishnan (US 2008/0232160 A1)			
McTeer (US 2006/0121726 A1)	
Klein (US 2003/0052330 A1)
Campbell (US 2003/0173558 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829